Citation Nr: 9932423	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right arm, Muscle Group III, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1941 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied an evaluation in excess 
of 20 percent for residuals of a gunshot wound of the right 
arm, Muscle Group III.  The veteran appealed that 
determination.


FINDING OF FACT

The veteran's residuals of a gunshot wound of the right arm, 
Muscle Group III, are currently manifested by the following: 
a three and a half inch by one-half inch bullet or shrapnel 
scar at the lower end of the deltoid; minimal neurological 
abnormality consisting primarily of decreased sensation to 
pin prick at the scar site, no muscle damage or herniation; 
and minor limitation in range of motion; the disability is 
not shown to be productive of more than moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the right arm, Muscle Group 
III, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.48, 
4.49, 4.56, 4.72, 4.73, Diagnostic Code 5303 (1997 & 1999, as 
applicable).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).  The Board 
notes that, at the May 1999 Travel Board hearing, the 
veteran's representative requested that the veteran's case be 
remanded so that an additional examination of the veteran's 
service-connected injury could be undertaken.  Nonetheless, 
the veteran has testified that his service-connected 
residuals have not increased in severity since the time of 
his last examination in 1997.  The Board has reviewed the 
claims folder and has determined that the medical evidence of 
record, when viewed in conjunction with the hearing testimony 
and written statements, provides an adequate basis upon which 
to determine the veteran's current disability picture with 
regard to his residuals of a gunshot wound of the right arm, 
Muscle Group III.  As such, the Board will proceed to the 
merits of the case.

The record reflects that, while engaged in combat in the 
Philippines in January 1945, the veteran sustained a gunshot 
wound to the right deltoid region.  Initially, examination 
showed a penetrating, moderately severe wound for which the 
veteran was treated at an evaluation hospital.  The wound was 
treated with sulfa dressings and penicillin and the veteran 
was able to return to combat approximately one month later.  
The wound did, however, become infected shortly thereafter, 
requiring cauterization at a field hospital.  After five 
days, the veteran again returned to duty.  Additional medical 
notes show that the wound was considered superficial and 
slight.  

In August 1945, the RO granted service connection for muscle 
injury, right arm, severe, rated 40 percent.  In January 1947 
the veteran was advised by the RO that following examination 
his wound residuals were being recharacterized and the rating 
reduced to 20 percent.  He was given an opportunity to 
respond and when he did not, the rating change was made 
effective from March 15, 1947.  The veteran's disability has 
remained as currently characterized; residuals of a gunshot 
wound of the right arm, Muscle Group III, and evaluated as 20 
percent disabling under Diagnostic Code 5303 of the VA's 
Schedule for Rating Disabilities.  The veteran now claims 
that an increased evaluation is warranted for this disability 
based upon his complaints of pain and functional limitation.  
The Board disagrees, as the preponderance of the evidence is 
against the veteran's claim. 

Evidence associated with the veteran's claim for an increased 
rating includes written statements, hearing testimony, a 
report of VA examination dated in October 1997, an undated 
medical report from C. David Bromar, M.D., and a report from 
Bristol Hospital dated in November 1996.  The Board notes 
that the report from Bristol Hospital is for treatment 
unrelated to the issue on appeal.  

The report from C. David Bromar, M.D., was received at the RO 
with the veteran's application for increased compensation in 
March 1997.  Dr. Bromar noted that the veteran had requested 
evaluation of the right shoulder injury suffered in service.  
The veteran reported that his shoulder had been well since he 
had a right rotator cuff repair in 1987.  The main complaint 
was numbness in the area of the scar on the right upper arm.  
Examination revealed an eight centimeter scar about ten 
centimeters from the tip of the acromion on the 
posterolateral aspect of the right upper arm.  There was 
decreased sensation to pin prick surrounding the scar, and 
the right shoulder range of motion was mildly limited due to 
rotator cuff degeneration, but strength was reasonably good.  

In October 1997, the veteran was afforded an examination of 
the muscles at the VA Medical Center in Newington, 
Connecticut.  The veteran reported that he had worked 
following the war as a wood cutter.  He stopped working in 
1952 after developing back pain.  The veteran reported the 
history of his gunshot wound, noting that the object grazed 
his right upper arm and that he was treated for a short time 
in a field medical unit.  He also noted his history of left 
rotator cuff repair in 1983 followed by right rotator cuff 
repair in 1987.  His complaints at the time of the 1997 
examination included pain and stiffness in the right upper 
arm and shoulder since 1987.  He also reported that he was 
presently receiving rehabilitative treatment for his 
shoulders, including physical therapy, ultrasound, and ice 
packs.  Range of motion had greatly improved with therapy, 
and he was now able to raise his arm over his head.  He still 
experienced right shoulder pain at night, and reportedly took 
ibuprofen three times a day.  He still had trouble raking 
leaves or shoveling snow, but he could drive a car.  His 
symptoms were aggravated by changes in the weather.  

Physical examination at that time revealed that the veteran 
was right-hand dominant.  He dressed and undressed without 
difficulty, but removed his shirt by grabbing it at the neck 
rather than at the bottom.  Range of motion of the right 
shoulder was limited in that he could abduct 90 degrees and 
flex 160 degrees; internal rotation was 70 degrees, external 
rotation was 20 degrees, and adduction was 20 degrees.  The 
veteran could reach his opposite shoulder behind his back.  
The right arm had a three-and-a-half inch by one-half inch 
bullet or shrapnel scar at the lower end of the deltoid.  
Both shoulders demonstrated crepitus, slight atrophy and had 
surgical scars.  The scar on the right was fine and measured 
three inches, while the one on the left, also fine, measured 
three-and-a-half inches.  The examiner indicated that the 
diagnosis 'would be' degenerative joint changes of both 
shoulders.  Some limitation of motion was noted, but it was 
observed that the veteran did not have any sensory deficit to 
pin prick or touch and that muscle strength was 3+/5+ 
bilaterally on flexion of forearm and extension.  Handgrip 
was good.  There was no muscle herniation, and atrophy was 
about equal on the right and the left sides.  The veteran 
reported that he was unable to lift and carry heavy packages.  
X-rays of the right shoulder showed degenerative changes of 
the glenohumeral joint and the acromioclavicular joint, 
without soft tissue calcification.  

At his Travel Board hearing before the undersigned in May 
1999, the veteran testified that his bilateral rotator cuff 
injuries and repairs were unrelated to his gunshot wound in 
the right arm.  He explained that his gunshot wound scar was 
actually located about four to five inches below the 
shoulder, about where the chevrons had been sewn on his 
uniform.  He reported that he could not lift his right arm as 
far overhead as his left arm and that he had trouble dressing 
due to this limitation.  He also had pain and tenderness in 
the scar area.  The veteran explained that his wife helped 
him complete most daily chores.  The veteran also stated that 
over the years he had developed some arthritis in his 
shoulder, but that this condition had not been related to his 
gunshot wound.  Regarding the current status of his gunshot 
wound, the veteran said that the condition had remained 
unchanged since his October 1997 examination.  The veteran 
reiterated his history of being wounded in action in the 
Philippines, being treated fairly quickly and rejoining his 
comrades as soon as he was able. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

The veteran's residuals of a gunshot wound of the right arm, 
Muscle Group III, have been evaluated as 20 percent disabling 
under Diagnostic Code 5303 since March 1947.  The record 
reflects that the veteran is right-hand dominant.  Under 
Diagnostic Code 5303, a 20 percent evaluation is warranted 
for moderate disability, a 30 percent evaluation is warranted 
for moderately severe disability, and a 40 percent evaluation 
is warranted for a severe disability.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5303.

In rating a disability from fragmentation or other wound 
injuries under criteria in effect prior to July 3, 1997, 
attention is to be given first to the deeper structures 
injured, bones, joints, and nerves.  See 38 C.F.R. § 4.72.  
The whole track of the missile should be envisioned in its 
passage through skin, muscle, and fascial planes.  Any bone 
or nerve involvement inevitably resulting from the course of 
the missile should be considered.  See 38 C.F.R. § 4.49.  For 
residuals of wounds not chiefly characterized by amputation, 
ankylosis, or limitation of motion, the most obvious feature 
of the disability is the scar, which should be examined to 
determine if it is painful, inflamed or keloid, adherent, or 
interferes with the normal motion of the joint involved.  The 
effects of bone or muscle loss, or muscle hernia, or lesion 
of a peripheral nerve, should also be considered.  See 38 
C.F.R. § 4.48.

Prior to July 3, 1997, for a moderate disability evaluation, 
the original injury should have been a through and through or 
deep penetrating wound of relatively short track by single 
bullet or small shell or shrapnel fragment, with an absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  The service 
department record or other sufficient evidence should show 
hospitalization in service for treatment of a wound.  The 
records in the file should reflect a consistent complaint of 
one or more of the of cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The entrance and, if present, exit scars should be 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue.  
There should be signs of moderate loss of deep fascia, or 
muscle substance, or impairment of muscle tonus.  Comparative 
tests should show definite weakness and fatigue.  See 38 
C.F.R. § 4.56(b).

For a moderately severe disability evaluation, the original 
injury should have been a through and through or deep 
penetrating wound by a high-velocity missile of small size or 
a large missile of low velocity, with debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
cicatrization.  The service department record or other 
sufficient evidence should show hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade.  The records in the file should reflect a 
consistent complaint of cardinal symptoms of muscle wounds.  
Any evidence of unemployability because of inability to keep 
up with work requirements should also be considered.  The 
entrance and, if present, exit scars should be relatively 
large and so situated as to indicate a track of the missile 
through important muscle groups.  There should be indications 
on palpation of moderate loss of deep fascia, moderate loss 
of muscle substance, or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) should give positive evidence of a marked or 
moderately severe loss.  See 38 C.F.R. § 4.56(c).

A severe muscle injury required that the original injury 
should have been a through and through or deep penetrating 
wound due to a high-velocity missile, or large or multiple 
low velocity missiles, or explosive effect of a high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The injury 
should have resulted in extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of the missile.  X-ray may show 
minute multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation should show moderate or extensive loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area.  The muscles will not swell and harden normally 
in contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements should show 
positive evidence of severe impairment of function. In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, also is indicative of severe 
damage. Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone without true skin covering, in an area where 
bone is normally protected by muscle, indicates severe 
disability.  Consideration of atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included if there 
is sufficient evidence of severe disability.  See 38 C.F.R. § 
4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56. See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation. Id.; Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
However, the differences between the former criteria and the 
revised criteria are relatively minor.

Under the revised rating criteria, for moderate muscle 
disability, the original injury should have been a through 
and through or deep penetrating wound of short track by 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  The service department 
record or evidence of in-service treatment of the wound 
should be present.  The records in the file should reflect a 
consistent complaint of one or more of the of cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
entrance and, if present, exit scars should be small or 
linear, indicating short track of missile through muscle 
tissue.  There should be some loss of deep fascia, or muscle 
substance, or impairment of muscle tonus.  Loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56(d)(2).  The VA has recognized that the 
cardinal signs and symptoms of muscle disability include loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c).  

A moderately severe muscle disability is characterized by a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service medical records would 
reflect hospitalization for a prolonged period, loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of an inability to keep up with work 
requirements.  Objective findings would include entrance and, 
if present, exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; and tests of strength 
and endurance compared with sound side would demonstrate 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

A severe muscle disability is characterized by through and 
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low-velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
of severe muscle disability included hospitalization for a 
prolonged period, records of consistent complaints of 
cardinal signs and symptoms of muscle disability which 
included loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings would include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
loss of deep fascia or muscle substance on palpation, or soft 
flabby muscles in wound area.  In addition, muscles would 
swell and harden abnormally in contraction, while tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  See 38 C.F.R. § 
4.56(d)(4).  

In addition, the revised criteria further state that, if 
present, the following are also signs of severe muscle 
disability: (i) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (ii) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (iii) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (iv) visible 
or measurable atrophy; (v) adaptive contraction of an 
opposing group of muscles; (vi) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (vii) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record does not provide any 
basis for an evaluation in excess of 20 percent for the 
veteran's residuals of gunshot wound of the right arm, Muscle 
Group III, as the clinical evidence does not show this 
disability to be moderately severe under the former or the 
revised criteria.  In considering the history, the Board 
notes that this injury was a initially thought to be somewhat 
severe, but that it was ultimately considered mild and 
superficial.  The Board notes that the latter 
characterization is consistent with the veteran's reported 
history.  Further, there is no evidence of prolonged 
infection or debridement, sloughing of soft parts, or 
intermuscular cicatrization.  A secondary infection was 
treated, but only on one occasion.  Further, service records 
and the veteran's testimony are uncontroverted with regard to 
the veteran's ability to return to the front lines and to 
continue service in combat following minimal treatment.  This 
evidence strongly suggests that, although the wound was 
significant, it was not so severe as to affect his ability to 
keep up with work requirements.  See 38 C.F.R. § 4.56(d)(3).  

More importantly, the current clinical evidence shows no 
significant muscle damage and only minor neurological 
findings.  Dr. Bromar noted only decreased sensation in the 
scar area, while a VA examiner found no decreased sensation 
and 3+/5+ muscle strength bilaterally.  Decreased sensation 
to pin prick surrounding the scar is consistent with the 
veteran's complaint of numbness in that area.  Dr. Bromar 
clearly observed that the mild limitation in right shoulder 
range of motion was attributed to rotator cuff degeneration.  
Further, he described muscle strength as good.  

It is undisputed that range of motion of the right shoulder 
has been limited, but the limitation has been primarily 
attributed to the rotator cuff injury.  Atrophy of the 
shoulders was noted to be fairly equal by the VA examiner.  
The only significant findings pertaining to the gunshot wound 
include pain, some minimal neuropathy, and limitation in 
range of motion of the right shoulder.  However, it is noted 
that Dr. Bromar in fact attributed the limitation of motion 
to rotator cuff degeneration, and the X-rays associated with 
the VA examination show no soft tissue calcification but do 
indicate degeneration in shoulder joints.  The Board 
emphasizes, however, that both limitation of motion and 
degenerative changes have been consistently related to the 
veteran's nonservice-connected rotator cuff problems.  Given 
this fact, the Board is not required to consider the 
veteran's limitation of motion of the right shoulder and the 
degenerative disease in evaluating his service-connected 
gunshot wound residuals.  See Mittleider, supra. 

However, even assuming that the limitation of motion is in 
part due to the gunshot wound, such limitation has been 
considered slight and superficial, certainly not supportive 
of more than moderate disability.  Finally, the Board notes 
that the scar from the wound has not been noted to be 
adherent, and there is no indication of loss of underlying 
tissue.  Based on these findings, the veteran's residuals of 
a gunshot wound of the right arm, Muscle Group III, are most 
consistent with a 20 percent evaluation under Diagnostic Code 
5303.

In reaching this decision, the Board also finds that there is 
some objective evidence of weakened movement and excess 
fatigability with use of the right shoulder which may 
indicate additional functional loss due to pain.  However, 
functional loss due to pain has already been considered in 
arriving at the current 20 percent evaluation.  In this 
regard, the Board notes that it has thoroughly reviewed the 
functional restrictions present, particularly in the context 
of the discussion of the cardinal signs and symptoms of 
muscle disability.  The Board has given close consideration 
to the candid testimony provided at the Travel Board hearing.  
While the Board is sympathetic to the veteran's condition, 
even this testimony suggests that his condition is accurately 
rated as 20 percent disabling.  Thus, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered, as mandated by 
DeLuca; however, those provisions simply do not warrant an 
evaluation in excess of 20 percent.

As the evidence of record demonstrates that the veteran's 
residuals of a gunshot wound of the right arm, Muscle Group 
III, are most consistent with a moderate disability, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 20 
percent.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine need not be considered.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 54-56.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In this case, however, 
there has been no showing that the veteran's service-
connected disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 20 
percent rating), necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
notes that the veteran reported that he was considered 
disabled from work in 1954 by reason of a bad back.  Under 
these circumstances, the Board determines that referral for 
consideration of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell, 9 Vet. App. at 
239; Shipwash, 8 Vet. App. at 227.


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the right arm, Muscle Group III, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

